Citation Nr: 0923003	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, right ear hearing loss, or left ear 
hearing loss, claimed as bilateral ear infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from September 1951 to 
September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the New Orleans, Louisiana Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board notes that the 2006 claim for bilateral hearing 
loss presently on appeal was initially claimed as entitlement 
to service connection for bilateral ear infection in 1990.  
When the Veteran was afforded examination for his claim for 
bilateral ear infection, the Veteran reported that the ear 
infection resulted in bilateral hearing loss.  The RO 
determined that the 2006 claim for service connection for 
bilateral hearing loss was the same claim as the 1990 claim 
for service connection for bilateral ear infection, and that 
new and material evidence was required to reopen the claim.  
The Veteran disagreed only with the RO's determination that 
new and material evidence had not been submitted to reopen 
the claim, but did not disagree with the RO's determination 
that the 2006 claim for bilateral hearing loss was the same 
claim as the 1990 claim for service connection for bilateral 
ear infection.  The Board agrees with the RO's determination 
that new and material evidence is required to reopen the 
claim for service connection for bilateral hearing loss.  
Adjudication of the 2006 claim requires adjudication of the 
same claim presented in 1990.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a rating decision issued in September 1990, claims for 
service connection for a right knee injury and bilateral ear 
infection were denied, and that denial became final in 1991; 
when additional service department records were received in 
January 1991, the RO declined to reopen or reconsider the 
claim, and the denial became final in the absence of appeal.  


2.  The evidence received since 1991 is cumulative or 
redundant, and is limited to additional medical evidence that 
the Veteran first sought treatment for or first manifested a 
right knee disorder many years after service and that he 
contended that hearing loss was residual to bilateral ear 
infection, and this additional, cumulative evidence does not 
raise a reasonable possibility of substantiating either 
claim.  


CONCLUSIONS OF LAW

1.  The September 1990 and January 1991 RO decisions that 
denied service connection for a right knee injury and for ear 
infections are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right knee injury or 
the claim for service connection for bilateral ear infection.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
right knee injury and for bilateral hearing loss.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Duty to notify

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In claims to 
reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
provide the claimant with a notice letter that describes the 
evidence necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, an April 2006 letter 
notified the Veteran that service connection was previously 
denied for right knee injury and hearing loss, and advised 
the Veteran that new and material evidence was required to 
reopen the claims, and advised the Veteran of the definition 
of new and material evidence.  The letter further advised the 
Veteran that there was no evidence of the claimed disorders 
during the Veteran's service.  

This letter met the notice requirements set by Kent, and 
provided such notice prior to the RO's determination 
following the 2006 request to reopen, meeting the 
requirements for timing of VCAA notice.  Moreover, the 
February 2007 rating decision, in recounting the evidence of 
record prior to the 2006 claim, reminded the Veteran that his 
service treatment records were incomplete.  

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  The Veteran 
does not argue that any defect in notice, either as to timing 
or as to content, prejudiced his effort to reopen the claims 
on appeal.  

Duty to assist

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the Veteran was 
notified, at the time of the prior denial, that service 
treatment records were not available, and morning reports 
were obtained.  The Veteran has not provided any additional 
information which might assist the RO to obtain service 
treatment records, and no further attempt to obtain those 
records is required.  The Veteran identified private clinical 
records, and those records were obtained.  

The Veteran has not been afforded VA examination to address 
his claims of service connection for right knee injury and 
bilateral hearing loss.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, the courts have determined that there are four 
factors for consideration.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, the "new" evidence establishes, as the 
Veteran alleges, that the Veteran does have a right knee 
disorder, but this "new" evidence, dated from 1997 to the 
present, notes in 1997 that the Veteran has "early 
arthritis" and notes in 2005 that the Veteran, who was then 
74, had a long history of arthritis.  This evidence does not 
include any medical opinion linking the Veteran's right knee 
disorder to his service.  

The "new" clinical evidence not previously of record does 
not discuss whether or not hearing loss is present.  There 
are no post-service clinical records or lay evidence which 
disclose that the Veteran has a hearing loss or that hearing 
loss is related to the Veteran's service.  

The only "evidence" linking the Veteran's current right 
knee disorder and hearing loss with his service is the 
Veteran's lay statements, and those statements were of record 
at the time of the prior final denial.  As the post-service 
medical records provide evidence against this claim, 
indicating no connection between service and the claimed 
disorder, an examination as to this issue would serve no 
useful purpose.  More than 50 years has elapsed since the 
Veteran's service separation without evidence that a right 
knee injury or a hearing loss was incurred in service or as a 
result of service.  A medical examination or opinion under 
these circumstances would be futile, despite the Veteran's 
contentions that he should be afforded VA examination because 
such examination would reveal new and material evidence.   

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Facts and analysis

In a decision issued in September 1990, the RO denied the 
Veteran's claims for service connection for a right knee 
injury and bilateral ear infection.  At that time, the 
Veteran's service treatment records could not be located, and 
the records were presumed lost in a 1973 fire at the National 
Personnel Records Center.  However, the only other evidence 
of right knee injury was post-service private clinical 
records dated in the 1970s, some 20 years after the Veteran's 
service separation, showing acute post-service right knee 
injuries.  

VA examination of the right knee and VA audiologic 
examination were conducted in 1990.  The Veteran reported 
that he incurred a right knee injury during a parachute jump 
in service.  The Veteran reported bilateral ear infection in 
service.  The examiner noted that the ear infection had 
apparently healed.  The Veteran provided additional 
information about his service.  The claim was denied.  

Subsequently, two morning reports from January 1953 were 
located.  However, these records, which showed that that the 
Veteran was sent to quarters on January 16, 1953, after 
reporting to sick call, and returned to duty on January 17, 
1953, did not provide any evidence specific to a right knee 
injury or hearing loss.  The RO declined to reopen or 
reconsider the claim, since the additional service department 
records did not address either of the claimed disorders.

A finally-adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103.  The determinations in 1990 and 1991 became final in 
the absence of timely appeal.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The RO has determined that the 
Veteran has not submitted new and material evidence to reopen 
the previous final decision.  Whether new and material 
evidence is submitted is a jurisdictional test.  If such 
evidence is not submitted, then the claim cannot be reopened, 
and is not subject to the Board's jurisdiction.  38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  Therefore, although the RO has determined 
that new and material evidence has not been presented, the 
Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board emphasizes that, should any relevant service 
department record be found, the RO may reconsider its 
decision under 38 C.F.R. § 3.156(c).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence identified by the Veteran since the 1990 and 
1991determinations consists of private clinical records from 
1997 to 2006 which reflects that the Veteran had "early 
arthritis" of the right knee in 1997, and reflects that the 
arthritis progressed to require total right knee replacement 
in 2005.  These records do not provide opinions as to the 
etiology of the right knee arthritis, and do not discuss or 
address hearing loss.  The clinical records do not address 
the onset of right knee osteoarthritis, except to note that 
the Veteran, then 74, had a "longstanding" history of 
arthritis.  Since more than 50 years has elapsed since the 
Veteran's service separation, a statement that arthritis is 
"longstanding" is not new and material evidence to link the 
disorder to that service, but, rather, is cumulative of 
evidence already of record in 1990, which showed that the 
Veteran had a right knee disorder at that time.

The Veteran also contends that the evidence regarding right 
knee disability has not been reviewed thoroughly because the 
discussion of basis for the finding that there was not new 
and material evidence to reopen the claim of entitlement to 
service connection for a right knee injury in the September 
2006 rating decision inadvertently refers to hearing loss.  
The Board has reviewed each page of private clinical records 
obtained since the prior final denial.  There is no evidence, 
opinion, statement, or report of clinical history, which 
references the Veteran's military service or injury therein.  
The Board has assumed that each reference to the Veteran's 
"longstanding" arthritis is credible.  Nevertheless, the 
term "longstanding" does not, where the elapsed interval is 
approximately 50 years, tend to link the Veteran's current 
disorder with his service.  

Thus, these records, although not previously submitted, do 
not provide any information which "may" tends to link the 
Veteran's right knee disorder or his hearing loss with his 
service, do not tend to establish any previously-
unestablished fact, and do not raise a reasonable possibility 
of substantiating either claim.  

The Board agrees with the RO's determination that no new or 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder 
or the claim of entitlement to service connection for hearing 
loss, and the appeal to reopen those requests must be denied.  
The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable, as there is no doubt 
to be resolved.  

ORDER

The appeal to reopen the claim of entitlement to service 
connection for a right knee disorder is denied.

The appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.  





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


